EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Third Quarter & First Nine Months 2011 Results Netanya, Israel, November 29, 2011 - RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the third quarter and first nine months ended September 30, 2011. Third Quarter 2011 Results Revenues totaled $3.4 million compared with $6.4 million in the third quarter of 2010. Gross profittotaled $0.3 million compared with $1.7 million in the third quarter of 2010. Research & development costs totaled $0.8 million compared with $0.5 million for the same period in 2010. Operating Loss totaled $ 1.3 million compared with an operating income of $0.4 million in the third quarter of 2010. The reduction in revenues during the quarter was primarily attributable to the Company’s inability to record significant pending sales with respect to two large programs. The delays in completing the sales are the result of circumstances beyond RADA’s control. As a result of the lower revenues, the Company reported a net loss of $1.5 million or $0.17 per share for the quarter, compared with net income of $0.1 million or $0.01 per share, for the comparable quarter in 2010. First Nine Months 2011 Results Revenues totaled $16.9 million compared with $17.7 million for the same in 2010. Gross profittotaled $4.7 million compared with $4.3 million for the same period in 2010. Research & development costs totaled $2.0 million compared with $0.9 million for the same period in 2010. Operating loss totaled $0.6 million compared with operating income of $ 0.5 million for the same period in 2010. As a result, the Company reporteda net loss of $1.0 million or $0.11 per share for the nine months period ended September 30, 2011, compared with a net loss of $0.4 million or $0.04 per share, for the comparable period in 2010. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “Delays not related to RADA’s performance in two of our largest programs resulted in a significant decrease in our revenues for the third quarter.These delays are expected to continue during the remainder of 2011, and will affect our year end results. We expect these programs will get back on track during the first quarters of 2012. Despite the reduced revenues, we did not reduce our R&D efforts during the third quarter. We intend to continue to invest in our future and expect that our R&D efforts in fourth quarter will be at the same level as in the previous quarters of 2011. We are continuing to pursue large opportunities in our traditional avionics market.In addition we are seeking to expand our product and sales in the navigation and radar product markets, which we expect will become major growth drivers for the Company in the future.” To arrange a call with management to discuss the results, please reach out to our Investor Relations contact, below. About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production and sales of Inertial Navigation Systems for air and land applications, Ground-based Radars for Anti-Terrorism/Force Protection applications, and Avionics Solutions (Aircraft Avionics Upgrades, ISR Upgrades, Avionics for UAVs, and Digital Video & Data Recorders). Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich - C.F.O Rada Electronic Industries Ltd Tel: +972-9-8921111 Shiri.Lazarovich@rada.com Investor Relations Contact Ehud Helft/ Porat Saar +1 Rada@ccgisrael.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data ASSETS September 30, 2011 December 31, 2010 Unaudited Audited CURRENT ASSETS: Cash and cash equivalents Restricted cash Trade receivables (net of allowance for doubtful accounts of $26and $ 78 at September 30, 2011 and at December 31, 2010 respectively) Other receivables and prepaid expenses Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Intangible assets, net Goodwill Total other assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans Loans from shareholders, net Trade payables Other accounts payable and accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts - Total current liabilities LONG-TERM LIABILITIES: Loans from shareholders, net Convertible note from a shareholder, net Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at September 30, 2011 and December 31, 2010; Issued and outstanding: 8,918,647 and 8,868,857 at September 30, 2011 and at December31, 2010 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total RADA shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Nine months ended September 30, Three months ended September 30, (Unaudited) Revenues $ Cost of revenues *) Gross profit Operating expenses: Research and development Marketing and selling *) General and administrative Total operating expenses: Operating profit (loss) ) ) Financial expense, net Consolidated net income (loss) Less: Net (income)attributable to Non-controlling interest ) (8
